Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 8, 2021.

Amendments
           Applicant's amendments, filed March 8, 2021, is acknowledged. 
	Applicant has amended claims 5, 21, 23, and 86.
	Applicant has added new claim 94.
	Claims 4, 6-20, 22, 24-38, 40-42, 44-56, 58-64, 66-69, 72-85 are cancelled.
	Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 86-94 are pending.
Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 86-94 are subject to an election/restriction requirement. 


	
Election/Restrictions
	Applicant’s election response (filed: 03/08/2021) to the prior Requirement for Restriction/Election (mailed: 10/26/2020) is acknowledged. Upon further consideration of the pending claims, a new Requirement for Restriction/Election is required prior to examination of the instant application. The Requirement for Restriction/Election mailed 10/26/2020 is superseded by the Requirement for Restriction/Election set forth in this Office action. Thus, 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.


First Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative B cell antigen (to which the first CAR binds to), as recited in claims 3 and 89, represents a different embodiment of the invention. Applicant is required to elect one positively recited B cell antigen, as recited in claims 3 and 89. This is not a species election.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by the alternative B cell antigens (to which the first CAR binds to) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents cells comprising structurally different CARs which possess binding affinities for different and distinct B cell antigens.



Second Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative antigen binding domain of the first CAR, as recited in claims 5 and 86, represents a different embodiment of the invention. Applicant is required to elect one specifically recited antigen binding domain of the first CAR, as recited in claims 5 and 86. This is not a species election. Examiner notes that the election is not between elements (i) through (vi), as recited in claims 5 and 86. Applicant is required to elect one positively recited SEQ ID NO for the antigen binding domain. Examiner further notes that Applicant must elect an antigen binding domain that corresponds to the elected B cell antigen, as set forth in the first restriction requirement above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by the alternative antigen binding domains of the first CAR are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents cells comprising structurally different CARs which possess different and distinct binding affinities for a particular B cell antigen.




Third Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative first CAR amino acid sequence, as recited in claims 5 and 86 (see elements (a)(vii) and (b)(vii)), represents a different embodiment of the invention. Applicant is required to elect one positively recited SEQ ID NO for the first CAR amino acid sequence, as recited in claims 5 and 86. This is not a species election. Examiner further notes that Applicant must elect a first CAR amino acid sequence that corresponds to the elected B cell antigen, as set forth in the first restriction requirement above, and that corresponds to the elected antigen binding domain, as set forth in the second restriction requirement above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by the alternative amino acid sequences of the first CAR are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents cells comprising structurally different CARs which possess different and distinct binding affinities for a particular B cell antigen.




Fourth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Each alternative tumor antigen (to which the second CAR binds to), as recited in claims 21 and 89, represents a different embodiment of the invention. Applicant is required to elect one positively recited tumor antigen, as recited in claims 21 and 89. This is not a species election.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by the alternative tumor antigens (to which the second CAR binds to) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents cells comprising structurally different CARs which possess binding affinities for different and distinct tumor antigens.


Fifth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
one positively recited antigen binding domain of the second CAR, as recited in claims 23 and 86. This is not a species election. Examiner notes that the election is not between elements (i) through (vi), as recited in claims 23 and 86. Applicant is required to elect one positively recited SEQ ID NO for the antigen binding domain, as recited in claims 23 and 86. Examiner further notes that Applicant must elect an antigen binding domain that corresponds to the elected tumor antigen, as set forth in the fourth restriction requirement above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by the alternative antigen binding domains of the second CAR are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents cells comprising structurally different CARs which possess different and distinct binding affinities for a particular tumor antigen,


Sixth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
one positively recited SEQ ID NO for the second CAR amino acid sequence, as recited in claims 23 and 86. This is not a species election. Examiner further notes that Applicant must elect second CAR amino acid sequence that corresponds to the elected tumor antigen, as set forth in the fourth restriction requirement above, and to the elected antigen binding domain, as set forth in the fifth restriction requirement above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by the alternative amino acid sequences of the second CAR are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents cells comprising structurally different CARs which possess different and distinct binding affinities for a particular tumor antigen.


Seventh Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92-94 drawn to a method of treating cancer.

	Group III, claim 91, drawn to a method of making a cell comprising a first and second CAR.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the combination of a first CAR and a second CAR, each of which comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain, wherein the antigen binding domain of said first CAR binds to a B-Cell antigen and the antigen binding domain of said second CAR binds to a tumor antigen other than a B-Cell antigen, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2015/157252 Al, of record in IDS and the prior Office Action (mailed: 10/26/2020).  WO 2015/157252 Al discloses a cell comprising a first CAR and a second CAR, each of which comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain, wherein the antigen binding domain of said first CAR binds to a B-Cell antigen and the antigen binding domain of said second CAR binds to a tumor antigen other than a B-Cell antigen (see paragraphs [0019], [00191], and [00346]; instant claims 3 and 21 recite that CD19 and mesothelin, as disclosed by WO 2015/157252 Al, are a B cell antigen and a tumor antigen, respectively).
The special technical feature of Group I is a step of administering cells comprising the first and second CARs for the treatment of cancer in a subject in need thereof. The technical feature of Group III is the combination of a first CAR and a second CAR, each of which comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain, wherein the 


Applicant is reminded of the following:
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                   

                                                                                                                                                                                     /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633